RESCRIPT
CARPENTER, J.
The above entitled case is an action brought by the plaintiff against the defendant, a physician and surgeon, for negligent treatment and care of a wound in the arm.
It appeared from the evidence that the plaintiff, on June 12, 1920, was riding in an automobile truck which was overturned, and by reason of the overturning the plaintiff received lacerations of the arm and lacerations and scratches about the face. He was at once taken to the office of the defendant, who treated his injuries. The plaintiff returned to the defendant’s office the next morning where he was again treated by the defendant. There was much evidence as to the manner in which the defendant treated the wounds received by the plaintiff, it appearing from the evidence that the plaintiff suffered considerably from his injuries.
The plaintiff testified that for about a year and a half he felt that there was something in his arm, and that about a year and a half after the occurrence, he consulted one Dr. Fidan-za, who treated the arm, and found, after some examination and after X-ray pictures were taken, that there were two pieces of glass in the plaintiff’s arm.
The action is based on the failure of Dr. Thompson to ascertain whether there was any foreign body in the plaintiff’s arm when he first treated the plaintiff for his injuries.
Dr. Thompson, the defendant, took the stand and testified that he had done everything he should have done under the circumstances, that he could not have found the glass without probing the wound, and that to probe the wound at that time was not the proper thing to do. He was cor-robated in this by Dr. John T. Ward, Dr. Walter H. Potter and Dr. William H. Palmer, who all testified that Dr. Thompson had properly treated the wound and had done everything that he could under the circumstances, and that he had not been guilty of any neglect in not ascertaining the fact that there was glass in the plaintiff’s arm. The only person who in any way testified that the defendant was guilty of negligence was Dr. Fidanza.
The case resolved itself into a question of faet as to whether Dr. Thompson had been guilty of neglect and the jury found for the defendant, and it seems to the court that the verdict was justified from the evidence and that substantial justice has *70been done in the case.
For Plaintiff: John L. Curran.
For Defendant: Frederick Jones.
Plaintiff’s motion for a mew trial denied.